            Case 1:21-cv-02948-VEC Document 12 Filed 08/11/21 Page 1 of 2


                                                                               Bank of America Building
 THE WEITZ LAW FIRM, P.A.                                                 18305 Biscayne Blvd., Suite 214
                                                                                 Aventura, Florida 33160




 August 11, 2021

 VIA CM/ECF
 Honorable Judge Valerie E. Caproni
 United States District Court
 Southern District of New York
 40 Foley Square, Courtroom 1105
 New York, NY 10007-1312

               Re:     Velasquez v. 60th Street, LLC, d/b/a The Jeffrey Craft Beer & Bites, et al.
                       Case 1:21-cv-02948-VEC

Dear Judge Caproni:

        The undersigned represents the Plaintiff in the above-captioned case matter. Pursuant to Order
D.E. 11, dated July 16, 2021, Plaintiff must move for default judgment by August 13, 2021. Counsel
for Plaintiff states the following:

        The original service of the Complaint was done by the Department of State, Division of
Corporations, who serve corporate defendants via Certified Mail. The corporation addresses should be
updated every two years by the corporations, but are not necessarily updated, and many old addresses
remain registered with the Department of State. Doing some background research on this matter, it was
found that the registered agent for defendant 60th Street, LLC has moved and does not currently have
the same address as was registered with the Division of Corporations, who was the process server in
this matter. Since they serve by certified mail, it is very possible, service was ineffectual. Therefore, a
courtesy copy of the Complaint, along with the Summons, was resent to the defendant’s registered agent
to the new address.

       Similarly, a copy of correspondence, along with a courtesy copy of the Summons and Complaint
was forwarded to the property tax address and property management company of the Defendant 311313
LLC in an attempt to contact defendant at any viable address, in the event the registered agent for
Defendant may have changed or moved, as generally is the case with registered agents.

        For the above-stated reasons, the undersigned, respectfully requests an extension of time of 30
days, to move for default judgment and thereby allow time for the defendants to contact the undersigned,
and/or make their appearance and answer the Complaint in this matter.
            Case 1:21-cv-02948-VEC Document 12 Filed 08/11/21 Page 2 of 2




        This Court may wish to take notice that this is the first request for extension of time with regard
to the motion for default. Thank you for your attention to this request.

                                                Sincerely,

                                                By: /S/ B. Bradley Weitz
                                                   B. Bradley Weitz, Esq. (BW9365)
                                                   THE WEITZ LAW FIRM, P.A.
                                                   Attorney for Plaintiff
                                                   Bank of America Building
                                                   18305 Biscayne Blvd., Suite 214
                                                   Aventura, Florida 33160
                                                   Telephone: (305) 949-7777
                                                   Facsimile: (305) 704-3877
                                                   Email: bbw@weitzfirm.com
